Notice: This opinion is subject to formal revision before publication in the
Federal Reporter or U.S.App.D.C. Reports. Users are requested to notify
the Clerk of any formal errors in order that corrections may be made
before the bound volumes go to press.




       United States Court of Appeals
                  FOR THE DISTRICT OF COLUMBIA CIRCUIT




                      Filed On: January 9, 2004

                               No. 03–7015

       RECORDING INDUSTRY ASSOCIATION           OF   AMERICA, INC.,
                         APPELLEE

                                     v.

                  VERIZON INTERNET SERVICES, INC.,
                            APPELLANT



                           Consolidated with
                               03–7053



       Appeals from the United States District Court
                for the District of Columbia
                      (No. 02ms00323)
                      (No. 03ms00040)
                         –————
  Before: GINSBURG, Chief Judge, and ROBERTS, Circuit
Judge, and WILLIAMS, Senior Circuit Judge.

                      ORDER
   It is ORDERED by the court, sua sponte, that the opinion
filed by the court on December 19, 2003, be amended as
follows:
                               2

   Page 16, line 8: substitute ‘‘July 24’’ in place of ‘‘February
4’’.
  Page 16, line 9: substitute ‘‘February 4’’ in place of ‘‘July
24’’.
                                      Per Curiam
                                         FOR THE COURT:
                                         Mark J. Langer, Clerk
                                    BY: Michael McGrail
                                         Deputy Clerk
  Notice: This opinion is subject to formal revision before publication in the
Federal Reporter or U.S.App.D.C. Reports. Users are requested to notify
the Clerk of any formal errors in order that corrections may be made
before the bound volumes go to press.




       United States Court of Appeals
                  FOR THE DISTRICT OF COLUMBIA CIRCUIT




Argued September 16, 2003                 Decided December 19, 2003

                               No. 03-7015

       RECORDING INDUSTRY ASSOCIATION           OF   AMERICA, INC.,
                         APPELLEE

                                     v.

                  VERIZON INTERNET SERVICES, INC.,
                            APPELLANT



                           Consolidated with
                               03–7053



         Appeals from the United States District Court
                  for the District of Columbia
                        (No. 02ms00323)
                        (No. 03ms00040)



  Andrew G. McBride argued the cause for appellant. With
him on the briefs were John Thorne, Bruce G. Joseph, and

 Bills of costs must be filed within 14 days after entry of judgment.
The court looks with disfavor upon motions to file bills of costs out
of time.
                              2

Dineen P. Wasylik. Deanne E. Maynard entered an appear-
ance.
  Megan E. Gray, Lawrence S. Robbins, Alan Untereiner,
Christopher A. Hansen, Arthur B. Spitzer, and Cindy Cohn
were on the brief for amici curiae Alliance for Public Tech-
nology, et al., in support of appellant.
  Donald B. Verrilli, Jr. argued the cause for appellee
Recording Industry Association of America, Inc. With him
on the brief were Thomas J. Perrelli and Matthew J. Oppen-
heim.
   Scott R. McIntosh, Attorney, U.S. Department of Justice,
argued the cause for intervenor-appellee United States.
With him on the brief were Roscoe C. Howard, Jr., U.S.
Attorney, and Douglas N. Letter, Attorney, U.S. Department
of Justice.
   Paul B. Gaffney, Thomas G. Hentoff, Eric H. Smith,
Patricia Polach, Ann Chaitovitz, Allan R. Adler, Joseph J.
DiMona, Robert S. Giolito, and Chun T. Wright were on the
brief for amici curiae Motion Picture Association of America,
et al., in support of appellee Recording Industry Association
of America. David E. Kendall entered an appearance.
  Paul Alan Levy, Alan B. Morrison, and Allison M. Zieve
were on the brief for amicus curiae Public Citizen.

  Before: GINSBURG, Chief Judge, and ROBERTS, Circuit
Judge, and WILLIAMS, Senior Circuit Judge.
  Opinion for the Court filed by Chief Judge GINSBURG.
   GINSBURG, Chief Judge: This case concerns the Recording
Industry Association of America’s use of the subpoena provi-
sion of the Digital Millennium Copyright Act, 17 U.S.C.
§ 512(h), to identify internet users the RIAA believes are
infringing the copyrights of its members. The RIAA served
two subpoenas upon Verizon Internet Services in order to
discover the names of two Verizon subscribers who appeared
to be trading large numbers of .mp3 files of copyrighted
music via ‘‘peer-to-peer’’ (P2P) file sharing programs, such as
                                 3

KaZaA. Verizon refused to comply with the subpoenas on
various legal grounds.
   The district court rejected Verizon’s statutory and constitu-
tional challenges to § 512(h) and ordered the internet service
provider (ISP) to disclose to the RIAA the names of the two
subscribers. On appeal Verizon presents three alternative
arguments for reversing the orders of the district court: (1)
§ 512(h) does not authorize the issuance of a subpoena to an
ISP acting solely as a conduit for communications the content
of which is determined by others; if the statute does author-
ize such a subpoena, then the statute is unconstitutional
because (2) the district court lacked Article III jurisdiction to
issue a subpoena with no underlying ‘‘case or controversy’’
pending before the court; and (3) § 512(h) violates the First
Amendment because it lacks sufficient safeguards to protect
an internet user’s ability to speak and to associate anony-
mously. Because we agree with Verizon’s interpretation of
the statute, we reverse the orders of the district court
enforcing the subpoenas and do not reach either of Verizon’s
constitutional arguments.*

                         I.   Background
   Individuals with a personal computer and access to the
internet began to offer digital copies of recordings for down-
load by other users, an activity known as file sharing, in the
late 1990’s using a program called Napster. Although re-
cording companies and music publishers successfully obtained
an injunction against Napster’s facilitating the sharing of files
containing copyrighted recordings, see A&M Records, Inc. v.
Napster, Inc., 284 F.3d 1091 (9th Cir. 2002); A&M Records,
Inc. v. Napster, Inc., 239 F.3d 1004 (9th Cir. 2001), millions of
people in the United States and around the world continue to

  * The district court’s jurisdiction to issue the orders here under
review is not drawn into question by Verizon’s Article III argument.
See Interstate Commerce Comm’n v. Brimson, 154 U.S. 447, 476–78
(1894) (application of ICC to enforce subpoena issued by agency in
furtherance of investigation presents ‘‘case or controversy’’ subject
to judicial resolution).
                               4

share digital .mp3 files of copyrighted recordings using P2P
computer programs such as KaZaA, Morpheus, Grokster, and
eDonkey. See John Borland, File Swapping Shifts Up a
Gear (May 27, 2003), available at http://news.com.com/2100–
1026–1009742.html, (last visited December 2, 2003). Unlike
Napster, which relied upon a centralized communication ar-
chitecture to identify the .mp3 files available for download,
the current generation of P2P file sharing programs allow an
internet user to search directly the .mp3 file libraries of other
users; no web site is involved. See Douglas Lichtman &
William Landes, Indirect Liability for Copyright Infringe-
ment: An Economic Perspective, 16 HARV. J. LAW & TECH.
395, 403, 408–09 (2003). To date, owners of copyrights have
not been able to stop the use of these decentralized programs.
See Metro–Goldwyn–Mayer Studios, Inc. v. Grokster, Ltd.,
259 F. Supp. 2d 1029 (C.D. Cal. 2003) (holding Grokster not
contributorily liable for copyright infringement by users of its
P2P file sharing program).
   The RIAA now has begun to direct its anti-infringement
efforts against individual users of P2P file sharing programs.
In order to pursue apparent infringers the RIAA needs to be
able to identify the individuals who are sharing and trading
files using P2P programs. The RIAA can readily obtain the
screen name of an individual user, and using the Internet
Protocol (IP) address associated with that screen name, can
trace the user to his ISP. Only the ISP, however, can link
the IP address used to access a P2P program with the name
and address of a person – the ISP’s customer – who can then
be contacted or, if need be, sued by the RIAA.
   The RIAA has used the subpoena provisions of § 512(h) of
the Digital Millennium Copyright Act (DMCA) to compel
ISPs to disclose the names of subscribers whom the RIAA
has reason to believe are infringing its members’ copyrights.
See 17 U.S.C. § 512(h)(1) (copyright owner may ‘‘request the
clerk of any United States district court to issue a subpoena
to [an ISP] for identification of an alleged infringer’’). Some
ISPs have complied with the RIAA’s § 512(h) subpoenas and
identified the names of the subscribers sought by the RIAA.
The RIAA has sent letters to and filed lawsuits against
                               5

several hundred such individuals, each of whom allegedly
made available for download by other users hundreds or in
some cases even thousands of .mp3 files of copyrighted
recordings. Verizon refused to comply with and instead has
challenged the validity of the two § 512(h) subpoenas it has
received.
   A copyright owner (or its agent, such as the RIAA) must
file three items along with its request that the Clerk of a
district court issue a subpoena: (1) a ‘‘notification of claimed
infringement’’ identifying the copyrighted work(s) claimed to
have been infringed and the infringing material or activity,
and providing information reasonably sufficient for the ISP to
locate the material, all as further specified in § 512(c)(3)(A);
(2) the proposed subpoena directed to the ISP; and (3) a
sworn declaration that the purpose of the subpoena is ‘‘to
obtain the identity of an alleged infringer and that such
information will only be used for the purpose of protecting’’
rights under the copyright laws of the United States. 17
U.S.C. §§ 512(h)(2)(A)-(C). If the copyright owner’s request
contains all three items, then the Clerk ‘‘shall expeditiously
issue and sign the proposed subpoena and return it to the
requester for delivery to the [ISP].’’ 17 U.S.C. § 512(h)(4).
Upon receipt of the subpoena the ISP is ‘‘authorize[d] and
order[ed]’’ to disclose to the copyright owner the identity of
the alleged infringer. See 17 U.S.C. §§ 512(h)(3), (5).
   On July 24, 2002 the RIAA served Verizon with a subpoena
issued pursuant to § 512(h), seeking the identity of a sub-
scriber whom the RIAA believed to be engaged in infringing
activity. The subpoena was for ‘‘information sufficient to
identify the alleged infringer of the sound recordings de-
scribed in the attached notification.’’ The ‘‘notification of
claimed infringement’’ identified the IP address of the sub-
scriber and about 800 sound files he offered for trading;
expressed the RIAA’s ‘‘good faith belief’’ the file sharing
activity of Verizon’s subscriber constituted infringement of its
members’ copyrights; and asked for Verizon’s ‘‘immediate
assistance in stopping this unauthorized activity.’’ ‘‘Specifi-
cally, we request that you remove or disable access to the
infringing sound files via your system.’’
                                6

  When Verizon refused to disclose the name of its subscrib-
er, the RIAA filed a motion to compel production pursuant to
Federal Rule of Civil Procedure 45(c)(2)(B) and § 512(h)(6) of
the Act. In opposition to that motion, Verizon argued
§ 512(h) does not apply to an ISP acting merely as a conduit
for an individual using a P2P file sharing program to ex-
change files. The district court rejected Verizon’s argument
based upon ‘‘the language and structure of the statute, as
confirmed by the purpose and history of the legislation,’’ and
ordered Verizon to disclose to the RIAA the name of its
subscriber. In re Verizon Internet Servs., Inc., 240 F. Supp.
2d 24, 45 (D.D.C. 2003) (Verizon I).
   The RIAA then obtained another § 512(h) subpoena direct-
ed to Verizon. This time Verizon moved to quash the subpoe-
na, arguing that the district court, acting through the Clerk,
lacked jurisdiction under Article III to issue the subpoena
and in the alternative that § 512(h) violates the First Amend-
ment. The district court rejected Verizon’s constitutional
arguments, denied the motion to quash, and again ordered
Verizon to disclose the identity of its subscriber. In re
Verizon Internet Servs., Inc., 257 F. Supp. 2d 244, 247, 275
(D.D.C. 2003) (Verizon II).
   Verizon appealed both orders to this Court and we consoli-
dated the two cases. As it did before the district court, the
RIAA defends both the applicability of § 512(h) to an ISP
acting as a conduit for P2P file sharing and the constitutional-
ity of § 512(h). The United States has intervened solely to
defend the constitutionality of the statute.

                         II.   Analysis
   The court ordinarily reviews a district court’s grant of a
motion to compel or denial of a motion to quash for abuse of
discretion. See, e.g., In re Sealed Case, 121 F.3d 729, 740
(D.C. Cir. 1997). Here, however, Verizon contends the orders
of the district court were based upon errors of law, specifical-
ly errors regarding the meaning of § 512(h). Our review is
therefore plenary. See In re Subpoena Served Upon the
                               7

Comptroller of the Currency, 967 F.2d 630, 633 (D.C. Cir.
1992).
   The issue is whether § 512(h) applies to an ISP acting only
as a conduit for data transferred between two internet users,
such as persons sending and receiving e-mail or, as in this
case, sharing P2P files. Verizon contends § 512(h) does not
authorize the issuance of a subpoena to an ISP that transmits
infringing material but does not store any such material on its
servers. The RIAA argues § 512(h) on its face authorizes
the issuance of a subpoena to an ‘‘[internet] service provider’’
without regard to whether the ISP is acting as a conduit for
user-directed communications. We conclude from both the
terms of § 512(h) and the overall structure of § 512 that, as
Verizon contends, a subpoena may be issued only to an ISP
engaged in storing on its servers material that is infringing or
the subject of infringing activity.
A. Subsection 512(h) by its Terms
   We begin our analysis, as always, with the text of the
statute. See Barnhart v. Sigmon Coal Co., 534 U.S. 438, 450
(2002). Verizon’s statutory arguments address the meaning
of and interaction between §§ 512(h) and 512(a)-(d). Having
already discussed the general requirements of § 512(h), we
now introduce §§ 512(a)-(d).
   Section 512 creates four safe harbors, each of which immu-
nizes ISPs from liability for copyright infringement under
certain highly specified conditions. Subsection 512(a), enti-
tled ‘‘Transitory digital network communications,’’ provides a
safe harbor ‘‘for infringement of copyright by reason of the
[ISP’s] transmitting, routing, or providing connections for’’
infringing material, subject to certain conditions, including
that the transmission is initiated and directed by an internet
user. See 17 U.S.C. §§ 512(a)(1)-(5). Subsection 512(b),
‘‘System caching,’’ provides immunity from liability ‘‘for in-
fringement of copyright by reason of the intermediate and
temporary storage of material on a system or network con-
trolled or operated by or for the [ISP],’’ § 512(b)(1), as long
as certain conditions regarding the transmission and retrieval
of the material created by the ISP are met. See 17 U.S.C.
§§ 512(b)(2)(A)-(E). Subsection 512(c), ‘‘Information residing
                                 8

on systems or networks at the direction of users,’’ creates a
safe harbor from liability ‘‘for infringement of copyright by
reason of the storage at the direction of a user of material
that resides on a system or network controlled or operated by
or for the service provider,’’ as long as the ISP meets certain
conditions regarding its lack of knowledge concerning, finan-
cial benefit from, and expeditious efforts to remove or deny
access to, material that is infringing or that is claimed to be
the subject of infringing activity.            See 17 U.S.C.
§§ 512(c)(1)(A)-(C). Finally, § 512(d), ‘‘Information location
tools,’’ provides a safe harbor from liability ‘‘for infringement
of copyright by reason of the provider referring or linking
users to an online location containing infringing material or
infringing activity, by using information location tools’’ such
as ‘‘a directory, index, reference, pointer, or hypertext link,’’
subject to the same conditions as in §§ 512(c)(1)(A)-(C). See
17 U.S.C. §§ 512(d)(1)-(3).
   Notably present in §§ 512(b)-(d), and notably absent from
§ 512(a), is the so-called notice and take-down provision. It
makes a condition of the ISP’s protection from liability for
copyright infringement that ‘‘upon notification of claimed
infringement as described in [§ 512](c)(3),’’ the ISP ‘‘responds
expeditiously to remove, or disable access to, the material
that is claimed to be infringing.’’            See 17 U.S.C.
§§ 512(b)(2)(E), 512(c)(1)(C), and 512(d)(3).
   Verizon argues that § 512(h) by its terms precludes the
Clerk of Court from issuing a subpoena to an ISP acting as a
conduit for P2P communications because a § 512(h) subpoena
request cannot meet the requirement in § 512(h)(2)(A) that a
proposed subpoena contain ‘‘a copy of a notification [of
claimed infringement, as] described in [§ 512](c)(3)(A).’’* In
  * Subsection 512(c)(3)(A) provides that ‘‘[t]o be effective under
this subsection, a notification of claimed infringement must be a
written communication TTT that includes substantially the follow-
ing’’:
    (i) A physical or electronic signature of a person authorized to
    act on behalf of the owner of an exclusive right that is allegedly
    infringed.
                                  9

particular, Verizon maintains the two subpoenas obtained by
the RIAA fail to meet the requirements of § 512(c)(3)(A)(iii)
in that they do not – because Verizon is not storing the
infringing material on its server – and can not, identify
material ‘‘to be removed or access to which is to be disabled’’
by Verizon. Here Verizon points out that § 512(h)(4) makes
satisfaction of the notification requirement of § 512(c)(3)(A) a
condition precedent to issuance of a subpoena: ‘‘If the notifi-
cation filed satisfies the provisions of [§ 512](c)(3)(A)’’ and the
other content requirements of § 512(h)(2) are met, then ‘‘the
clerk shall expeditiously issue and sign the proposed subpoe-
na TTT for delivery’’ to the ISP.
  Infringing material obtained or distributed via P2P file
sharing is located in the computer (or in an off-line storage

    (ii) Identification of the copyrighted work claimed to have been
    infringed, or, if multiple copyrighted works at a single online
    site are covered by a single notification, a representative list of
    such works at that site.
    (iii) Identification of the material that is claimed to be infring-
    ing or to be the subject of infringing activity and that is to be
    removed or access to which is to be disabled, and information
    reasonably sufficient to permit the service provider to locate
    the material.
    (iv) Information reasonably sufficient to permit the service
    provider to contact the complaining party, such as an address,
    telephone number, and, if available, an electronic mail address
    at which the complaining party may be contacted.
    (v) A statement that the complaining party has a good faith
    belief that use of the material in the manner complained of is
    not authorized by the copyright owner, its agent, or the law.
    (vi) A statement that the information in the notification is
    accurate, and under penalty of perjury, that the complaining
    party is authorized to act on behalf of the owner of an exclusive
    right that is allegedly infringed.
17 U.S.C. § 512(c)(3)(A).
                              10

device, such as a compact disc) of an individual user. No
matter what information the copyright owner may provide,
the ISP can neither ‘‘remove’’ nor ‘‘disable access to’’ the
infringing material because that material is not stored on the
ISP’s servers. Verizon can not remove or disable one user’s
access to infringing material resident on another user’s com-
puter because Verizon does not control the content on its
subscribers’ computers.
    The RIAA contends an ISP can indeed ‘‘disable access’’ to
infringing material by terminating the offending subscriber’s
internet account. This argument is undone by the terms of
the Act, however. As Verizon notes, the Congress considered
disabling an individual’s access to infringing material and
disabling access to the internet to be different remedies for
the protection of copyright owners, the former blocking ac-
cess to the infringing material on the offender’s computer and
the latter more broadly blocking the offender’s access to the
internet (at least via his chosen ISP). Compare 17 U.S.C.
§ 512(j)(1)(A)(i) (authorizing injunction restraining ISP ‘‘from
providing access to infringing material’’) with 17 U.S.C.
§ 512(j)(1)(A)(ii) (authorizing injunction restraining ISP
‘‘from providing access to a subscriber or account holder TTT
who is engaging in infringing activity TTT by terminating the
accounts of the subscriber or account holder’’). ‘‘[W]here
different terms are used in a single piece of legislation, the
court must presume that Congress intended the terms have
different meanings.’’ Transbrasil S.A. Linhas Aereas v.
Dep’t of Transp., 791 F.2d 202, 205 (D.C. Cir. 1986). These
distinct statutory remedies establish that terminating a sub-
scriber’s account is not the same as removing or disabling
access by others to the infringing material resident on the
subscriber’s computer.
    The RIAA points out that even if, with respect to an ISP
functioning as a conduit for user-directed communications, a
copyright owner cannot satisfy the requirement of
§ 512(c)(3)(A)(iii) by identifying material to be removed by
the ISP, a notification is effective under § 512(c)(3)(A) if it
‘‘includes substantially’’ the required information; that stan-
dard is satisfied, the RIAA maintains, because the ISP can
                               11

identify the infringer based upon the information provided by
the copyright owner pursuant to §§ 512(c)(3)(A)(i)-(ii) and
(iv)-(vi). According to the RIAA, the purpose of § 512(h)
being to identify infringers, a notice should be deemed suffi-
cient so long as the ISP can identify the infringer from the IP
address in the subpoena.
   Nothing in the Act itself says how we should determine
whether a notification ‘‘includes substantially’’ all the required
information; both the Senate and House Reports, however,
state the term means only that ‘‘technical errors TTT such as
misspelling a name’’ or ‘‘supplying an outdated area code’’ will
not render ineffective an otherwise complete § 512(c)(3)(A)
notification. S. Rep. No. 105–190, at 47 (1998); H.R. Rep.
No. 105–551 (II), at 56 (1998). Clearly, however, the defect in
the RIAA’s notification is not a mere technical error; nor
could it be thought ‘‘insubstantial’’ even under a more forgiv-
ing standard. The RIAA’s notification identifies absolutely
no material Verizon could remove or access to which it could
disable, which indicates to us that § 512(c)(3)(A) concerns
means of infringement other than P2P file sharing.
   Finally, the RIAA argues the definition of ‘‘[internet] ser-
vice provider’’ in § 512(k)(1)(B) makes § 512(h) applicable to
an ISP regardless what function it performs with respect to
infringing material – transmitting it per § 512(a), caching it
per § 512(b), hosting it per § 512(c), or locating it per
§ 512(d).
   This argument borders upon the silly. The details of this
argument need not burden the Federal Reporter, for the
specific provisions of § 512(h), which we have just rehearsed,
make clear that however broadly ‘‘[internet] service provider’’
is defined in § 512(k)(1)(B), a subpoena may issue to an ISP
only under the prescribed conditions regarding notification.
Define all the world as an ISP if you like, the validity of a
§ 512(h) subpoena still depends upon the copyright holder
having given the ISP, however defined, a notification effective
under § 512(c)(3)(A). And as we have seen, any notice to an
ISP concerning its activity as a mere conduit does not satisfy
the condition of § 512(c)(3)(A)(iii) and is therefore ineffective.
                               12

  In sum, we agree with Verizon that § 512(h) does not by its
terms authorize the subpoenas issued here. A § 512(h) sub-
poena simply cannot meet the notice requirement of
§ 512(c)(3)(A)(iii).
  B.   Structure
   Verizon also argues the subpoena provision, § 512(h), re-
lates uniquely to the safe harbor in § 512(c) for ISPs engaged
in storing copyrighted material and does not apply to the
transmitting function addressed by the safe harbor in
§ 512(a). Verizon’s claim is based upon the ‘‘three separate
cross-references’’ in § 512(h) to the notification described in
§ 512(c)(3)(A). First, as we have seen, § 512(h)(2)(A) re-
quires the copyright owner to file, along with its request for a
subpoena, the notification described in § 512(c)(3)(A). Sec-
ond, and again as we have seen, § 512(h)(4) requires that the
notification satisfy ‘‘the provisions of [§ 512](c)(3)(A)’’ as a
condition precedent to the Clerk’s issuing the requested
subpoena. Third, § 512(h)(5) conditions the ISP’s obligation
to identify the alleged infringer upon ‘‘receipt of a notification
described in [§ 512](c)(3)(A).’’ We agree that the presence in
§ 512(h) of three separate references to § 512(c) and the
absence of any reference to § 512(a) suggests the subpoena
power of § 512(h) applies only to ISPs engaged in storing
copyrighted material and not to those engaged solely in
transmitting it on behalf of others.
   As the RIAA points out in response, however, because
§§ 512(b) and (d) also require a copyright owner to provide a
‘‘notification TTT as described in [§ 512](c)(3),’’ the cross-
references to § 512(c)(3)(A) in § 512(h) can not confine the
operation of § 512(h) solely to the functions described in
§ 512(c), but must also include, at a minimum, the functions
described in §§ 512(b) and (d). Therefore, according to the
RIAA, because Verizon is mistaken in stating that ‘‘the take-
down notice described in [§ 512](c)(3)(A) TTT applies exclu-
sively to the particular functions described in [§ 512](c) of the
statute,’’ the subpoena power in § 512(h) is not linked exclu-
sively to § 512(c) but rather applies to all the ISP functions,
wherever they may be described in §§ 512(a)-(d).
                               13

   Although the RIAA’s conclusion is a non-sequitur with
respect to § 512(a), we agree with the RIAA that Verizon
overreaches by claiming the notification described in
§ 512(c)(3)(A) applies only to the functions identified in
§ 512(c). As Verizon correctly notes, however, the ISP activ-
ities described in §§ 512(b) and (d) are storage functions. As
such, they are, like the ISP activities described in § 512(c)
and unlike the transmission functions listed in § 512(a), sus-
ceptible to the notice and take down regime of §§ 512(b)-(d),
of which the subpoena power of § 512(h) is an integral part.
We think it clear, therefore, that the cross-references to
§ 512(c)(3) in §§ 512(b)-(d) demonstrate that § 512(h) applies
to an ISP storing infringing material on its servers in any
capacity – whether as a temporary cache of a web page
created by the ISP per § 512(b), as a web site stored on the
ISP’s server per § 512(c), or as an information locating tool
hosted by the ISP per § 512(d) – and does not apply to an
ISP routing infringing material to or from a personal comput-
er owned and used by a subscriber.
   The storage activities described in the safe harbors of
§§ 512(b)-(d) are subject to § 512(c)(3), including the notifica-
tion described in § 512(c)(3)(A). By contrast, as we have
already seen, an ISP performing a function described in
§ 512(a), such as transmitting e-mails, instant messages, or
files sent by an internet user from his computer to that of
another internet user, cannot be sent an effective
§ 512(c)(3)(A) notification. Therefore, the references to
§ 512(c)(3) in §§ 512(b) and (d) lead inexorably to the conclu-
sion that § 512(h) is structurally linked to the storage func-
tions of an ISP and not to its transmission functions, such as
those listed in § 512(a).
  C.   Legislative History
   In support of its claim that § 512(h) can – and should – be
read to reach P2P technology, the RIAA points to congres-
sional testimony and news articles available to the Congress
prior to passage of the DMCA. These sources document the
threat to copyright owners posed by bulletin board services
                              14

(BBSs) and file transfer protocol (FTP) sites, which the RIAA
says were precursors to P2P programs.
   We need not, however, resort to investigating what the
105th Congress may have known because the text of § 512(h)
and the overall structure of § 512 clearly establish, as we
have seen, that § 512(h) does not authorize the issuance of a
subpoena to an ISP acting as a mere conduit for the trans-
mission of information sent by others. Legislative history
can serve to inform the court’s reading of an otherwise
ambiguous text; it cannot lead the court to contradict the
legislation itself. See Ratzlaf v. United States, 510 U.S. 135,
147–48 (1994) (‘‘[W]e do not resort to legislative history to
cloud a statutory text that is clear’’).
   In any event, not only is the statute clear (albeit complex),
the legislative history of the DMCA betrays no awareness
whatsoever that internet users might be able directly to
exchange files containing copyrighted works. That is not
surprising; P2P software was ‘‘not even a glimmer in any-
one’s eye when the DMCA was enacted.’’ In re Verizon I,
240 F. Supp. 2d at 38. Furthermore, such testimony as was
available to the Congress prior to passage of the DMCA
concerned ‘‘hackers’’ who established unauthorized FTP or
BBS sites on the servers of ISPs, see Balance of Responsibil-
ities on the Internet and the Online Copyright Liability
Limitation Act: Hearing on H.R. 2180 Before the House
Subcomm. on Courts and Intellectual Property, Comm. on
the Judiciary, 105th Cong. (1997) (statement of Ken Wasch,
President, Software Publishers Ass’n); rogue ISPs that post-
ed FTP sites on their servers, thereby making files of copy-
righted musical works available for download, see Complaint,
Geffen Records, Inc. v. Arizona Bizness Network, No. CIV.
98–0794, at ¶ 1 (D. Ariz. May 5, 1998) available at http:
//www.riaa.com/news/newsletter/pdf/geffencomplaint.pdf, (last
visited December 2, 2003); and BBS subscribers using dial-up
technology to connect to a BBS hosted by an ISP. The
Congress had no reason to foresee the application of § 512(h)
to P2P file sharing, nor did they draft the DMCA broadly
enough to reach the new technology when it came along.
Had the Congress been aware of P2P technology, or antici-
                               15

pated its development, § 512(h) might have been drafted
more generally. Be that as it may, contrary to the RIAA’s
claim, nothing in the legislative history supports the issuance
of a § 512(h) subpoena to an ISP acting as a conduit for P2P
file sharing.
  D.   Purpose of the DMCA
   Finally, the RIAA argues Verizon’s interpretation of the
statute ‘‘would defeat the core objectives’’ of the Act. More
specifically, according to the RIAA there is no policy justifica-
tion for limiting the reach of § 512(h) to situations in which
the ISP stores infringing material on its system, considering
that many more acts of copyright infringement are committed
in the P2P realm, in which the ISP merely transmits the
material for others, and that the burden upon an ISP re-
quired to identify an infringing subscriber is minimal.
   We are not unsympathetic either to the RIAA’s concern
regarding the widespread infringement of its members’ copy-
rights, or to the need for legal tools to protect those rights.
It is not the province of the courts, however, to rewrite the
DMCA in order to make it fit a new and unforseen internet
architecture, no matter how damaging that development has
been to the music industry or threatens being to the motion
picture and software industries. The plight of copyright
holders must be addressed in the first instance by the Con-
gress; only the ‘‘Congress has the constitutional authority
and the institutional ability to accommodate fully the varied
permutations of competing interests that are inevitably impli-
cated by such new technology.’’ See Sony Corp. v. Universal
City Studios, Inc., 464 U.S. 417, 431 (1984).
  The stakes are large for the music, motion picture, and
software industries and their role in fostering technological
innovation and our popular culture. It is not surprising,
therefore, that even as this case was being argued, commit-
tees of the Congress were considering how best to deal with
the threat to copyrights posed by P2P file sharing schemes.
See, e.g., Privacy & Piracy: The Paradox of Illegal File
Sharing on Peer-to-Peer Networks and the Impact of Tech-
nology on the Entertainment Industry: Hearing Before the
                             16

Senate Comm. On Governmental Affairs, 108th Congress
(Sept. 30, 2003); Pornography, Technology, and Process:
Problems and Solutions on Peer-to-Peer Networks: Hearing
Before the Senate Comm. on the Judiciary, 108th Congress
(Sept. 9, 2003).

                      III. Conclusion
  For the foregoing reasons, we remand this case to the
district court to vacate its order enforcing the July 24
subpoena and to grant Verizon’s motion to quash the February 4
subpoena.
                                                  So ordered.